Exhibit FIRST KEYSTONE BANK AMENDED AND RESTATED AGREEMENT THIS AMENDED AND RESTATED AGREEMENT(the “Agreement”), between First Keystone Bank (the “Savings Bank”), a federally chartered savings bank, and Carol Walsh (the “Executive”), is hereby amended and restated effective as of December 1, 2008, provided that the effectiveness of this Agreement is subject to and conditioned upon the non-objection of the Office of Thrift Supervision (the “OTS”) as set forth below. WHEREAS, the Executive is presently an officer and Corporate Secretary of First Keystone Financial, Inc. (the “Corporation”) and the Savings Bank (together, the “Employers”), pursuant to an employment agreement between the Savings Bank and the Executive originally dated as of December 1, 2004 (the “Prior Agreement”); WHEREAS, the Savings Bank entered into a Supervisory Agreement with the OTS dated as of February 13, 2006 (the “Supervisory Agreement”), which generally precludes the Savings Bank from (i) entering into, renewing, extending or revising any arrangement related to compensation or benefits of any director or senior executive officer of the Savings Bank unless the Savings Bank first: (A) provides a minimum of 30 days’ advance written notice of the proposed transaction to the OTS, and (B) receives a written notice of non-objection from the OTS; and (ii) making or agreeing to make any “golden parachute payments” as defined in 12 U.S.C. Section 1828(k) and 12 C.F.R. Part 359, except as may be permitted by the OTS and the preceding statutory authority; WHEREAS, the Savings Bank previously authorized a renewal of the Prior Agreement subject to and conditioned upon the receipt of non-objection from the OTS, which non-objection has been requested; WHEREAS, the Savings Bank wishes to amend and restate the Prior Agreement in order to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), with this Agreement to supersede the Prior Agreement in its entirety, subject to and conditioned upon the receipt of non-objection from the OTS in accordance with the Supervisory Agreement; WHEREAS, the Employers desire to assure themselves of the continued availability of the Executive’s services as provided in this Agreement; and WHEREAS, the Executive is willing to serve the Employers on the terms and conditions hereinafter set forth; NOW THEREFORE, in consideration of the premises and the mutual agreements herein contained, the parties hereby agree as follows: 1.Definitions.The following words and terms shall have the meanings set forth below for the purposes of this Agreement: (a)Annual Compensation.
